     Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 1 of 8 PageID# 123



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 UNITED STATES OF AMERICA                         )
                                                  )
          v.                                      )     Criminal No. 3:18-cr-00118-001-HEH
                                                  )
 CHRISTOPHER BRANNAN                              )
                                                  )
                 Defendant.                       )
                                                  )

       UNITED STATES’ POSITION WITH RESPECT TO SENTENCING FACTORS

         The United States of America, by and through its attorneys, G. Zachary Terwilliger,

United States Attorney for the Eastern District of Virginia, and Brian R. Hood, Assistant United

States Attorney, hereby submits its position with respect to the sentencing factors for the

defendant, CHRISTOPHER BRANNAN. The United States has reviewed the Presentence

Investigation Report (PSR), and has no objections to that Report. The PSR calls for a guideline

range of 10-16 months’ incarceration on Count One, which charged defendant with unauthorized

access to a computer to obtain information from a protected computer, and 24 months’

consecutive on Count Two, which charged the defendant with aggravated identity theft. For the

reasons set below, the Government recommends that the Court impose a sentence at the low end

of the guideline range of 34 months’ incarceration.

I.       CASE SUMMARY

         The Statement of Facts (SOF) accompanying the defendant’s guilty plea and the PSR set

forth the essential details of the defendant’s offense. Between August 27, 2013, and October 2,

2014, the defendant, Christopher Brannan, accessed without authorization hundreds of email and

social media accounts belonging to celebrities and noncelebrities that were hosted by Yahoo!,

Apple Inc. (“Apple”), Facebook, and other internet service providers. He did so in order to view
  Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 2 of 8 PageID# 124



their contents and, in many cases, extract photographs and other private information, and share

them with others. (SOF ¶ 1; PSR ¶¶ 11-13.)

       Defendant carried out his hacking scheme through various methods. Sometimes, he

would identify usernames and passwords through simple online research. (SOF ¶ 2.)

Sometimes, defendant would use a phishing scheme whereby he would use fraudulent email

accounts from Apple misrepresenting to the victims that the emails had come from Apple in

order to obtain username and password information for the victims’ internet accounts. Because

of the victims’ belief that the email had come from Apple, the victims would provide their

usernames and passwords. (SOF ¶ 2; PSR ¶ 14.)

       Regardless of his means of access, once inside the accounts, defendant would search the

content of the victims’ email accounts, and obtain personal information, such as sensitive and

private photographs and videos, including nude photographs. In the case of at least eighteen

Apple iCloud accounts, he used specialized software to extract the complete contents of the

victim’s iCloud account and download it to his computer, which contents included sensitive and

private photographs and videos. (SOF ¶¶ 2-3; PSR ¶ 16.) Defendant also either attempted to

access or successfully accessed the email account of his sister-in-law, who was then a minor, as

well as the internet accounts of numerous current and former teachers and students at the high

school where defendant worked. (SOF ¶ 3.)

       Defendant would often trade the usernames and passwords, as well as the materials he

stole from the victims, with other individuals. (SOF ¶ 4.) On at least one occasion, defendant

obtained the assistance of another individual to hack into a victim’s email account. (Id.)




                                                 2
  Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 3 of 8 PageID# 125



II.    SENTENCING ANALYSIS SINCE UNITED STATES V. BOOKER

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court held that mandatory

imposition of sentences derived from the Federal Sentencing Guidelines violated a defendant’s

Sixth Amendment right to a jury trial. The Court further held that district courts, while not

bound to apply the Guidelines, must consult them and take them into account when sentencing,

as well as the factors listed in 18 U.S.C. §3553. Id. at 265.

       In United States v. Moreland, 437 F.3d 424 (4th Cir. 2006), the Fourth Circuit described

an analytical approach district courts must adhere to in determining an appropriate sentence. The

Moreland approach requires that a district court: 1) correctly determine the applicable guideline

range; 2) assess whether the guideline range satisfies the § 3553(a) factors; 3) consider any

appropriate departures under the Guidelines and the case law that might also be necessary; and,

finally, 4) consider, and explain, a variance to a non-guideline sentence if such a variance is still

required to satisfy the factors in § 3553(a). Moreland, 437 F.3d at 432.

       Title 18, United States Code, Section 3553(a) mandates that a sentencing court impose a

sentence that is sufficient, but not greater than necessary, to comply with the purposes set forth in

§ 3553(a)(2). In determining such a sentence, § 3553 requires that the Court consider the

following factors:

       (1) the nature and circumstances of the offense, and the history and characteristics of the
           defendant;

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the
                   law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes by the defendant; and

               (D) to provide the defendant with needed educational or vocational
                                                  3
  Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 4 of 8 PageID# 126



                   training; medical care, or other correctional treatment in the most
                   effective manner.

III.   PRESENTENCE REPORT’S GUIDELINE ANALYSIS

       The applicable guideline section for Count One, unauthorized access to a computer to

obtain information from a protected computer (18 U.S.C. § 1030(a)(2)(C), (c)(2)(B)(ii), (iii)), is

USSG § 2B1.1. Pursuant to § 2B1.1(a)(1), defendant’s base offense level is 6. Defendant

receives two a 2-level enhancement for 10 or more victims, under § 2B1.1(b)(2)(A), and,

because defendant engaged in sophisticated means, defendant’s offense level is increased to 12

under § 2B1.1(b)(10)(C) (which is effectively a 4-level enhancement). Finally, defendant

receives another enhancement for being convicted of an offense under 18 U.S.C. § 1030 that

involved the intent to obtain personal information under § 2B1.1(b)(17)(A). With a 2-level

reduction for Acceptance of Responsibility under USSG §3E1.1, the defendant’s Total Offense

Level is 12. The defendant has 0 criminal history points, and thus with a Criminal History

Category of I his guideline range for Count One is 10-16 months.

       The applicable guideline section for aggravated identity theft as charged in Count Two is

§ 2B1.6, which calls for imposition of the statutory mandatory minimum sentence of 24 months’

incarceration. BRANNAN’s total guideline range is thus 34-40 months.

IV.    FACTORS UNDER 18 U.S.C. § 3553(A)(1)

       A.      Nature and Circumstances of the Offense

       Defendant’s offense was a serious one. He illegally hacked into his victims’ online

accounts, invaded their privacy, and stole their personal information, including private and

intimate photos and videos. This was anything but impulsive; rather, he engaged in this conduct

thousands of times to gain access to hundreds of accounts over the course of 13 months.



                                                 4
    Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 5 of 8 PageID# 127



        Although defendant engaged in the offense by hiding behind a computer, his actions

essentially amounted to breaking into hundreds of homes, searching through his victims’ closets

and drawers, and stealing their personal belongings. The fact that the items he stole were private

photographs and videos, as opposed to other tangible items, makes no difference. In many cases,

these were nude and intimate photos that no one else was meant to see. Notably, defendant either

attempted to access, or successfully accessed, the account of his underage sister-in-law. 1 He also

targeted former students and teachers at the high school where he worked.

        What makes matters worse is that defendant traded the photographs – and stolen login

credentials – with others. Once he disseminated them, there was no stopping their spread and

further circulation. Defendant has apologized and expressed remorse for his actions, but he

cannot put the proverbial genie back in the bottle. The information and nude photographs he

disseminated are now forever in circulation, and each time someone else views any one of those

private photographs, the victim is re-victimized all over again. Such conduct is serious and

merits a substantial sentence of 34 months, as the parties have agreed to recommend.

        B.     History and Characteristics of the Defendant

               1.     Criminal History

        Defendant has no known history of prior criminal convictions, so he receives no criminal

history points and is thus for guideline purposes is a Criminal History Category I.

               2.     Personal History and Characteristics

        Based on interviews of defendant and his mother, as well as review of records, we know

that defendant was raised between the two homes of his parents, who divorced when he was a

toddler. (PSR ¶ 44.) He appears to have had a stable upbringing without the influence of drugs


1
  To be clear, law enforcement found no evidence of child pornography on defendant’s
computer.
                                                 5
  Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 6 of 8 PageID# 128



or alcohol, and surrounded by much family who loved him and showed him attention by

attending his school and extra-curricular activities. (PSR ¶ 45.) After attending college,

defendant got married, but he is now divorced. (PSR ¶ 47.)

V.     FACTORS UNDER 18 U.S.C. § 3553(A)(2)

       A.      Seriousness of the Offense

       As discussed above, hacking of online accounts, stealing private information, and sharing

it with others, is a serious offense. Defendant hacked and attempted to hack hundreds of

accounts on thousands of occasions, cataloguing what he would steal on his computer, and

renaming thousands of files. In at least eighteen instances, he downloaded the complete contents

of victims’ iCloud accounts. This serious criminal conduct warrants a serious sentence of 34

months.

       B.      Need to Deter Future Criminal Conduct

       Although defendant has no criminal history, as noted above, defendant’s conduct

occurred thousands of times over the course of 13 months. Thus, it was most certainly not

impulsive, and was instead calculated and thorough. Defendant’s targeting of his underage

sister-in-law is particularly troubling. A strong sentence in this case of 34 months should help

provide a measure of deterrence, not just to the defendant himself but also to others who would

seek to engage in such criminal conduct.

       C.      Need to Protect the Public from the Defendant’s Future Criminal Conduct

       A sentence of 34 months’ incarceration would similarly provide appropriate protection to

the public from the defendant’s future criminal conduct for the period of time he is incarcerated.

       D.      Need to Provide Treatment to Defendant

       The United States is not aware that the defendant has any medical, psychological or

substance abuse issues that require treatment.
                                                 6
  Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 7 of 8 PageID# 129



VI.    CONCLUSION

       For all of the reasons set forth above, the United States asks the court to impose a

sentence at the bottom of the applicable guideline range of 34 months’ incarceration.



                                              Respectfully submitted,

                                              G. ZACHARY TERWILLIGER
                                              UNITED STATES ATTORNEY

                                        By:     /s/ Brian R. Hood        .
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              919 East Main Street, Suite 1900
                                              Richmond, VA 23219
                                              Telephone: (804) 819-5400
                                              Email: brian.hood@usdoj.gov




                                                 7
   Case 3:18-cr-00118-HEH Document 18 Filed 02/21/19 Page 8 of 8 PageID# 130



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 21, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to all parties of record.



                                             Respectfully submitted,

                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                       By:     /s/ Brian R. Hood        .
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             919 East Main Street, Suite 1900
                                             Richmond, VA 23219
                                             Telephone: (804) 819-5400
                                             Email: brian.hood@usdoj.gov




                                               8
